Citation Nr: 1640289	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-48 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar strain with degenerative joint disease and spondylosis (back disability) prior to April 25, 2014, and a disability rating in excess of 40 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain and degenerative cervical spine disease (neck disability) prior to April 25, 2014, and a disability rating in excess of 20 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease (left knee disability).

5.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia with degenerative joint disease (right knee disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970 and from September 2004 to February 2006, to include service in the Republic of Vietnam and Southwest Asia.  He also performed a period of active duty for special work from October 1988 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014 and April 2015, the RO partially granted increased ratings for the Veteran's back and neck disabilities.  Because the increased disability ratings assigned are not the maximum ratings available, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

While further delay is regrettable, additional development is warranted before a decision may be rendered in the issues on appeal.

Service Connection Claim

The Veteran contends that his diagnosed hyperthyroidism is related to service, to include as due to an in-service anthrax vaccination.  He has also asserted that his hypothyroidism had onset in, or within one year of service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015).  As a VA examination has not been obtained, the Board finds remand is warranted in order to obtain a VA examination and opinion prior to the adjudication of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(c) (2015).

Increased Ratings Claims

The Veteran has also asserted that his service connected back, neck, right knee, and left knee disabilities are more severe than the currently-assigned disability ratings reflect.  While the record reflects that the Veteran underwent VA examinations in connection with these claims as recently as April 2014, upon review, the Board finds that the VA examinations of record are insufficient for determining the proper disability ratings based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 (2015) requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  However, the examinations of record with respect to the musculoskeletal disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that new examinations may be conducted and, if possible, opinions may be obtained with respect to the findings of previous examinations. 

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since June 2016.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to obtain an opinion as to whether the Veteran's hypothyroidism is related to his service.  The claims file must be reviewed by the examiner in conjunction with the examination.

After review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that hypothyroidism arose in service or is causally related to service, to include in-service anthrax vaccination.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that hypothyroidism manifested to a compensable degree within one year of separation from active duty service.  

A rationale must be provided for any opinion expressed.  

3.  Schedule the Veteran for appropriate VA examinations to assess the current severity of his back, neck, and bilateral knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's back, neck, and knees should be reported. 

Range of motion testing should be undertaken for the back, neck, and both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also provide a retrospective medical opinion on the Veteran's range of motion of the back, neck, and bilateral knees throughout the pendency of the appeal.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




